Citation Nr: 1817677	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-31 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and D.D.


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 2003 to October 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2017.  A transcript is of record.  The record was held open for 60 days to allow for the submission of additional evidence. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service-connected for an anxiety disorder not otherwise specified (NOS), but has continued her appeal for the issue of entitlement to service connection for PTSD.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  Therefore, the question in this case is whether the Veteran has a diagnosis of PTSD in addition to her anxiety disorder NOS and whether there is different symptomology attributable to each diagnosis.

The Veteran was afforded a VA examination in December 2012 at which time she was diagnosed with anxiety disorder NOS.  The examiner indicated that she did not have more than one mental disorder.  In an October 2013 addendum, the examiner acknowledged the Salem Vet Center records noting PTSD, but found that she did not have a diagnosis of PTSD.  However, the Board notes that the examiner relied on the DSM-IV in diagnosing the Veteran.  Effective August 4, 2014, VA amended the portion of the rating schedule dealing with mental disorders and its adjudication regulations to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5) rather than the Fourth Edition (DSM-IV).  Because this issue was certified to the Board after that time, the regulations pertaining to the DSM-5 are for application. See 79 Fed. Reg. 45093 (Aug. 4, 2014) and 80 Fed. Reg. 14,308  (March 19, 2015) (adopting interim final rule as final). 

The Veteran was provided another VA examination in June 2014 for mental disorders other than PTSD and eating disorders in connection with her claim for an increased evaluation for anxiety disorder NOS.  She was diagnosed with an anxiety disorder NOS.  Although the examiner did note that the Veteran described continuing PTSD symptoms, there was no further discussion of whether there was a diagnosis of PTSD, as the examination was performed in connection with the increased evaluation claim and not the service connection claim.

Similarly, the Veteran was afforded an additional VA examination in February 2017 for mental disorders other than PTSD and eating disorders in connection with an increased evaluation claim.  There was no discussion of whether she had a diagnosis of PTSD in addition to the anxiety disorder NOS.

For these reasons, the Board finds that an additional VA examination is needed to determine whether the Veteran has a separate diagnosis of PTSD under the DSM-V.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided her with mental health treatment.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination using the DSM-5 to determine whether the Veteran has PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and should include psychological testing, including PTSD sub-scales. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and assertions, including the April 2017 hearing transcript.  

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether the Veteran has a diagnosis of PTSD under the DSM-V criteria.  

If the PTSD diagnosis is deemed appropriate, the examiner should state whether it is at least as likely as not that the disorder is related to any verified in-service stressor, including personal assault if found.

The AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any personal assault he or she determines to have occurred in service may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The examiner should comment on whether the Veteran exhibited any behavioral changes during service that are reflective of the occurrence of an in-service physical assault.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

If the Veteran is found to have PTSD related to a verified stressor or personal assault in service, to the extent possible, the examiner should distinguish which symptoms are attributable to the Veteran's service-connected anxiety NOS and to PTSD.  If the examiner is unable to distinguish the symptomatology, the examiner should so state in the report and the reason.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history" as per 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

